Exhibit 10.1

Cascade Corporation
Executive Incentive Plan
FY 2008

Overview

Key plan objectives include maximizing adjusted IBT (adjusted for executive
incentive and environmental expense) and building shareholder value.  We believe
that the measure that has the greatest impact on shareholder value is
fundamentally income.  As a result, this plan focuses on this measure with a
modifier for individual contribution.

Key Plan Features

·                       Awards based on actual performance, not budget

·                       Threshold or minimum performance at 75% level required
before Plan pays any award

·                       Individual performance (or “how” results are achieved)
will modify the final award

·                       Upside opportunity for extraordinary performance

·                       Board discretion to adjust if economic/business
conditions warrant (up to 30% of base salary maximum)

·                       Acquisitions or divestitures having a material impact on
plan metrics will be incorporated using pro-forma business plan data.

Award Opportunity

Each position is eligible to receive a percentage of Adjusted Income Before
Taxes (IBT) above $50 million to a maximum dollar award amount as indicated. 
The Board may adjust the minimum level to reflect Board and
management-determined business goals and strategies.  In addition, the Board
would have the discretion to allocate additional award dollars in the event of
exceptional circumstances.

 

 

 

 

 

 

 

 

Target

 

Maximum

 

Position

 

$50M - <$60M

 

$60M - <$80M

 

$80M + >

 

($70M)

 

($88M)

 

CEO

 

.340

%

.535

%

.852

%

$

375,000

 

$

750,000

 

COO

 

.171

%

.269

%

.428

%

$

188,500

 

$

377,000

 

CFO

 

.171

%

.269

%

.428

%

$

188,500

 

$

377,000

 

SVP-HR

 

.100

%

.157

%

.250

%

$

110,000

 

$

220,000

 

VP-Fin.

 

.100

%

.157

%

.250

%

$

110,000

 

$

220,000

 

 

Individual Modifier:

Outstanding achievement:

 

1.2 times

Target achievement:

 

1.0 times

Below target achievement:

 

0.8 times

 

Example:

Position:

 

CFO

Adjusted IBT:

 

$70.0 million

Incentive %

 

.269%

Individual Performance:

 

Target

Award calculation:

 

$70.0 million x .269% x 1.0 = $188.300

 


--------------------------------------------------------------------------------